Citation Nr: 0802626	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-34 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected left shoulder bursitis and 
synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1979 to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected left shoulder bursitis and 
synovitis is characterized by pain which increases with 
lifting his left arm overhead, stiffness, tenderness over the 
acromioclavicular (AC) joint, and crepitus.  The veteran is 
able to perform flexion of the left shoulder to 100 degrees, 
abduction to 90 degrees, internal rotation to 90 degrees, and 
external rotation to 20 degrees.  Additional functional 
impairment due to flare-ups, incoordination, fatigability, or 
the like is not demonstrated to any significant degree. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for service-connected left shoulder bursitis and 
synovitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in May 2006 that fully addressed all four 
notice elements.  The May 2006 letter informed the veteran 
that VA would assist him in obtaining records in the custody 
of a Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing that his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  In addition, the Board notes 
the May 2006 letter informed the veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The veteran was advised of 
his opportunities to submit additional evidence.  
Subsequently, an SSOC dated in April 2006 provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from November 2005 to 
February 2006 and the veteran was afforded a VA examination 
in March 2006.  The veteran has also submitted private 
medical records from the El Paso Hand Rehabilitation Center.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for left shoulder bursitis and synovitis 
was established in May 1997, and the RO granted a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5019 (1997), effective July 1996.  At 
that time, the RO considered a March 1997 VA examination 
report which showed the veteran had limited and painful 
motion in his left shoulder on objective examination.  

In a rating decision dated March 2005, the RO granted a 
temporary total rating of 100 percent from November 4, 2004, 
pursuant to 38 C.F.R. § 4.30, based upon evidence that the 
veteran had undergone surgery on his left shoulder in 
November 2004 and had required more than one month of 
convalescence.  The evidence also showed the veteran was able 
to return to work in January 2004.  Therefore, the veteran's 
disability evaluation was returned to 10 percent, effective 
February 1, 2005.  

The veteran appealed the RO's determination in assigning a 10 
percent evaluation effective from February 1, 2005.  In an 
April 2006 rating decision, the RO increased the veteran's 
disability evaluation to 20 percent, effective February 1, 
2005.  In making this determination, the RO considered a 
March 2006 VA examination report which showed that his left 
shoulder range of motion was limited to shoulder level.  The 
veteran asserts that his service-connected left shoulder 
disability warrants a disability evaluation greater than 20 
percent.  

As noted, the veteran's service-connected left shoulder 
disability is rated under DC 5019, which provides that 
bursitis will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Range of motion of the arm and shoulder 
is rated under DC 5201, under which a 20 percent evaluation 
is warranted where movement of the minor arm is limited at 
the shoulder level or is limited midway between the side and 
shoulder level.  A 30 percent evaluation is warranted where 
movement of the minor arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Plate I, indicates that normal 
flexion and abduction of the shoulder is 180 degrees, with 
the shoulder level measured at 90 degrees, respectively, and 
normal internal and external rotation of the shoulder is 90 
degrees.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  See DC 5003.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of a disability evaluation in excess of 20 percent for 
service-connected left shoulder bursitis and synovitis.  

Review of the evidence shows the veteran's service-connected 
left shoulder disability is manifested by pain that increases 
with lifting his left arm overhead, stiffness, tenderness 
over the acromioclavicular (AC) joint, and crepitus.  See 
March 2006 VA examination report.  At the March 2006 VA 
examination, the veteran demonstrated flexion to 100 degrees, 
abduction to 90 degrees, internal rotation to 90 degrees, and 
external rotation to 20 degrees.  He has undergone extensive 
physical therapy since his surgery in November 2004, which he 
reports has improved his range of motion and pain.  However, 
the veteran reports, and the evidence shows, that his left 
shoulder function decreases if his physical therapy is 
interrupted.  See private medical records dated from February 
2005 to February 2006.  The evidence shows the veteran is 
right-handed and his service-connected shoulder disability 
affects his left, minor extremity.  See March 2006 VA 
examination report.  

In evaluating the veteran's left shoulder disability under DC 
5201, as directed by DC 5019, the Board notes that the most 
recent evidence of record shows the veteran's range of motion 
is limited to shoulder level as he was able to demonstrate 
abduction to only 90 degrees.  See March 2006 VA examination.  
In fact, review of the evidence shows the veteran has never 
demonstrated flexion or abduction to 25 degrees from his side 
to warrant a 30 percent evaluation, including in October 2005 
when he had been out of physical therapy for approximately 
two months.  See private medical records dated from February 
2005 to February 2006.  In this regard, the Board notes the 
evidence shows the veteran's left shoulder range of motion 
decreased significantly when he was not in physical therapy 
and yet, he did not demonstrate limitation of motion to 
warrant an increased evaluation during that time period.  See 
October 2005 private medical record.  As a result, the Board 
finds the veteran's service-connected left shoulder 
disability does not warrant an increased evaluation under DC 
5021.  

The Board has considered the veteran's service-connected left 
shoulder disability under DC 5003, as degenerative arthritis, 
and DC 5203, for impairment of the clavicle or scapula; 
however, the highest evaluation available under those codes 
is 20 percent.  Therefore, DCs 5003 and 5203 do not assist 
the veteran in obtaining a disability evaluation higher than 
20 percent.  

The Board has also evaluated the veteran's left shoulder 
disability under all other potentially applicable diagnostic 
codes to determine whether he can be rated higher than 20 
percent.  However, the veteran has never been shown to have 
ankylosis of the scapulohumeral articulation or other 
impairment of the humerus.  Therefore, DCs 5200 and 5202 are 
not for application in this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  

In evaluating the veteran's claim under DeLuca, supra, the 
Board notes that the veteran has consistently reported that 
his pain increases with movement and his complaints have been 
noted on objective examination.  See private medical records 
dated from February 2005 to February 2006.  At the March 2006 
VA examination, the examining physician noted the veteran's 
report of increased pain with moving his arm overhead and, 
after examining the veteran, estimated that the veteran would 
suffer a 10 degree loss of function during an acute flare-up 
of pain.  Although the March 2006 VA examiner determined the 
veteran has additional functional limitation due to pain, the 
Board finds probative that, even with an additional 10 degree 
loss, the veteran's range of motion is still not limited to 
25 degrees from his side to warrant an increased evaluation 
under DC 5021.  Therefore, the Board finds an evaluation in 
excess of 20 percent based on pain pursuant to DeLuca and 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

Finally,the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disability, as the Court has indicated can be done in this 
type of case.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  However, upon reviewing the 
longitudinal record in this case, the Board finds that at no 
time during the appeal period has his left shoulder 
disability been more disabling than as currently rated under 
the present decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an evaluation in excess of 20 percent 
for service-connected left shoulder bursitis and synovitis, 
and the benefit-of-the-doubt is not for application.  See 
Gilbert, supra.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for service-connected left shoulder bursitis and 
synovitis is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


